Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 1689362 filed on 08/03/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-7 (reading on group I, species A, and “collapsed device”) in the reply filed on 6/10/2022 is acknowledged.
The examiner would like to note that there was no species restriction, no “collapsed device” and claims 1-7 are method claims reading on Group II (not Group I).
The examiner will examine claims 1-19 reading on group I assuming this was the intention of the applicant.
Allowable subject matter 
Claims 3, 9, 14, 19 are objected to as being dependent upon a rejected base claim (independent claims 1, 6, 10, 15), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 for of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gao et al. (US 2021/0313507).
With respect to dependent claim 3, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the depositing the first resist layer comprises casting the first resist layer in a first solvent, wherein the depositing the third resist layer comprises casting the third resist layer in a second solvent, wherein the first resist layer is non-soluble with regards to the first solvent, and wherein the first resist layer is non-soluble with regards to the second solvent”.
With respect to dependent claim 9, the cited prior art does not anticipate or make obvious, inter alia, the step of: “oxidizing the superconducting material prior to the depositing the second superconducting material”.
With respect to dependent claim 14, the cited prior art does not anticipate or make obvious, inter alia, the step of: “ oxidizing the first superconducting material prior to the depositing the second superconducting material”.
With respect to dependent claim 19, the cited prior art does not anticipate or make obvious, inter alia, the step of: “oxidizing the first superconducting material prior to the depositing the second superconducting material”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2021/0313507) in view of Clarke et al. (WO 2018031006 A1).
Regarding Independent claim 1, Gao et al. teach a method comprising:



    PNG
    media_image1.png
    385
    782
    media_image1.png
    Greyscale

depositing a first resist layer (see annotated figure above, Fig. 16, although Gao does not explicitly disclose resist layer, before the effective filling date of the invention it was well known in the art to pattern layers with hard mask or resist as shown by Clarke et al. in paragraph 0104) onto a second resist layer (see annotated figure above), wherein the first resist layer includes a bridge portion (see annotated figure above) that defines an opening for forming a Josephson junction (Fig. 16, element 1606); and 
depositing a third resist layer (see annotated figure above) onto the bridge portion, wherein the third resist layer shields the opening from an angled deposition (θ2) of a superconducting material (elements 1602/1604, paragraph 0040 discloses Josepshon junction 1606 comprising two superconductors) during fabrication of the Josephson junction.
Regarding claim 2, Gao et al. teach depositing the superconducting material via the angled deposition at a first angle (Fig. 15, element (θ1)) through a second opening in the first resist layer; and depositing a second superconducting material (Fig. 15, elements 1502/1504, paragraph 0040 discloses Josepshon junction 1606 comprising two superconductors) at a second angle through the opening in the first resist layer.
Regarding claim 4, Gao et al. teach wherein the superconducting material comprises at least one member selected from the group consisting of niobium, aluminum, vanadium, titanium, tantalum, titanium nitride, and niobium nitride, and wherein the second superconducting material comprises at least one member selected from the group of niobium, aluminum, vanadium, titanium, tantalum, titanium nitride, and niobium nitride (paragraph 0042).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2021/0313507) in view of Clarke et al. (WO 2018031006 A1) and further in view of Davis (US 2015/0357189).
Regarding claim 5, Gao et al. modified by Clarke et al. teach all of the limitations as discussed above.
Gao et al. modified by Clarke et al. do not explicitly disclose wherein the second resist layer comprises polydimethylglutarimide, wherein the first resist layer comprises polymethylmethacrylate, and wherein the third resist layer comprises poly(methylmethacrylate/methacrylic acid) copolymer.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select known resist layer materials as shown by Davis in paragraph 0175-0176, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2021/0313507) in view of Clarke et al. (WO 2018031006 A1) and further in view of Holmes et al. (US 2021/0151653).
Regarding Independent claim 6, Gao et al. teach a method comprising:

    PNG
    media_image1.png
    385
    782
    media_image1.png
    Greyscale

 forming a patterned resist layer (annotated as first resist above (Fig. 16), although Gao does not explicitly disclose resist layer, before the effective filling date of the invention it was well known in the art to pattern layers with hard mask or resist as shown by Clarke et al. in paragraph 0104) onto a lift-off resist layer (annotated as second resist above, although Gao does not explicitly disclose lift-off resist layer, before the effective filling date of the invention it was well known in the art to form lift-ff resist layer that is used to form subsequent layer as shown by Holmes et al. in paragraph 0053), wherein the patterned resist layer includes a bridge portion (see annotated figure above) that defines an opening  (see annotated figure above) in the patterned resist layer; and 
forming a blocking resist layer (portion of third resist on bridge portion) onto the bridge portion, wherein the blocking resist layer reduces exposure of the opening to an angled deposition (θ2) of a superconducting material (elements 1602/1604, paragraph 0040 discloses Josepshon junction 1606 comprising two superconductors) during fabrication of a Josephson junction (annotated figure).
Regarding claim 7, Gao et al. teach depositing the superconducting material, via the angled deposition, through a second opening (Fig. 16) in the patterned resist layer and onto a semiconductor substrate (Fig. 16, element 1410); and depositing a second superconducting material (Fig. 15, elements 1502/1504, paragraph 0040 discloses Josepshon junction 1606 comprising two superconductors) through the opening and onto the superconducting material.
Regarding claim 8, Gao et al. teach wherein the superconducting material is deposited through the second opening at a first angle (Fig. 15, element (θ1)) with respect to the semiconductor substrate, wherein the second superconducting material is deposited through the opening at a second angle with respect to the semiconductor substrate, and wherein the first angle is different than the second angle ((θ1) and (θ2)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 2021/0313507).
Regarding independent claim 10, Gao et al. teach a method comprising:

    PNG
    media_image1.png
    385
    782
    media_image1.png
    Greyscale

depositing a first lithographic stencil layer (see annotated figure above, Fig. 16) onto a second lithographic stencil layer (see annotated figure above), wherein the first lithographic stencil layer includes a bridge portion (see annotated figure above) that defines an opening for fabricating a Josephson junction (Fig. 16, element 1606) on a substrate (Fig. 16, element 1410); and 
depositing a third lithographic stencil layer (see annotated figure above) onto the first lithographic stencil layer, wherein the third lithographic stencil layer includes a blocking portion (portion of third lithographic stencil layer on bridge portion) located on top of the bridge portion.
Regarding claim 11, Gao et al. teach depositing, at a first angle (Fig. 15, element (θ1)), a first superconducting material (Fig. 15, elements 1502/1504, paragraph 0040 discloses Josepshon junction 1606 comprising two superconductors) through a second opening in the first lithographic stencil layer and onto the substrate, wherein the blocking portion protects the opening from being coated by the first superconducting material (Figs. 15-16). 
Regarding claim 12, Gao et al. teach depositing, at a second angle (Fig. 16, (θ2)), a second superconducting material  (elements 1602/1604, paragraph 0040 discloses Josepshon junction 1606 comprising two superconductors) through the opening and onto the first superconducting material.
Regarding claim 13, Gao et al. teach wherein the first superconducting material and the second superconducting material comprise aluminum (paragraph 0042).
Regarding independent claim 15, Gao et al. teach a method comprising:

    PNG
    media_image1.png
    385
    782
    media_image1.png
    Greyscale

forming a first lithographic stencil layer (see annotated figure above, Fig. 16) onto a second lithographic stencil layer (see annotated figure above),
wherein the first lithographic stencil layer includes a suspended bridge portion (see annotated figure above) and
wherein the first lithographic stencil layer includes an opening along a side of the suspended bridge portion (see annotated figure above); and 
forming a third lithographic stencil layer (see annotated figure above) on top of the suspended bridge portion and adjacent to the opening.
Regarding claim 16, Gao et al. teach depositing, at a first angle (Fig. 15, element (θ1)), a first superconducting material (Fig. 15, elements 1502/1504, paragraph 0040 discloses Josepshon junction 1606 comprising two superconductors) through a second opening in the first lithographic stencil layer and onto a substrate (Fig. 16, element 1410), wherein the third lithographic stencil layer protects the opening from being coated by the first superconducting material (Fig. 16).
Regarding claim 17, Gao et al. teach depositing, at a second angle (Fig. 16, (θ2)), a second superconducting material (elements 1602/1604, paragraph 0040 discloses Josepshon junction 1606 comprising two superconductors) through the opening and onto the first superconducting material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2021/0313507) in view of Davis (US 2015/0357189).
Regarding claim 5, Gao et al. teach all of the limitations as discussed above.
Gao et al. teach wherein the first superconducting material and the second superconducting material comprise aluminum (paragraph 0042)
Gao et al. do not explicitly disclose wherein the second lithographic stencil layer comprises polydimethylglutarimide, wherein the first lithographic stencil layer comprises polymethylmethacrylate, and wherein the third lithographic stencil layer comprises methyl poly(methylmethacrylate/methacrylic acid) copolymer.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select known resist layer materials as shown by Davis in paragraph 0175-0176, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813